       Case 3:20-cv-00281-BAJ-EWD         Document 16   12/11/20 Page 1 of 12




                      UNITED STATES DISTRICT COURT

                      MIDDLE DISTRICT OF LOUISIANA


 RODNEY SCHOEMANN CIVIL ACTION

 VERSUS

 PRECIOUS MINERALS MINING NO. 20-00281-BAJ-EWD
AND REFINING CORPORATION,
 ETAL.



                              RULING AND ORDER

      Before the Court is Plaintiffs IMotion for Entry of Entry of Default

Judgment (Doc. 14). Plaintiff sued Defendants Precious Mineral Mining and

Refining Corporation ( PMMR") and its president and director, Bill L. Minor

(Minor"), following their default on a promissory note. The Clerk of Court entered

preliminary defaults as to both Defendants and notified both Defendants. Plaintiff

now moves for issuance of default judgment against both Defendants. For the reasons


assigned. Plaintiffs Motion is granted.

 I. BACKGROUND

         A. Facts

      Plaintiff, a citizen of Louisiana, agreed to lend Defendants PMMR, a corporate

citizen of Nevada, and Minor, a citizen of Pennsylvania, $150,000 for business


expenses. (Doc. 1). This agreement was memorialized on September 28, 2017, when


Minor, for himself personally and on behalf of PM1VER, executed a Senior Promissory

Note with Plaintiff. (Doc. 1 at ^ 8). The promissory note also contained an option

agreement, which gives Plaintiff the right to purchase 650,000 shares of common

                                           1
        Case 3:20-cv-00281-BAJ-EWD        Document 16     12/11/20 Page 2 of 12




stock ofPMMR. (Doc. 14-1, p. 7). The entire $150,000, plus interest at a rate of 5%


per annum, was due and payable on March 23, 2018. (Doc. 1, at ^ 9). Defendants


failed to make any payments on the loan, and defaulted.


       Under the terms of the agreement in the event of default, Defendants were to


pay a default fee of 10% of the amount due, including principal and interest. Id. at

^[ 10. In addition, interest would increase to the highest amount legally allowed in

Louisiana. Id. If the promissory note was placed in the hands of an attorney for


collection, the Defendants agreed that they would pay any and all costs of collection,

including any and all attorneys fees, court costs, expert fees, and expenses. Id. at


mi.

       Because of the default, Plaintiff alleges that Defendants are jointly and

severally liable to Plaintiff for:

           1. The $150,000 principal;

          2. 5% interest on the principal balance during the time of the loan;

           3. A 10% default fee;

          4. 18% interest, per annum, from March 24, 2018 through the date of


              judgment;

           5. Reasonable attorneys fees for the collection of the obligations;

          6. All costs incurred by Plaintiff in the collection of the Note.

       Id. at K 15.




                                           2
       Case 3:20-cv-00281-BAJ-EWD          Document 16   12/11/20 Page 3 of 12




      However, Plaintiff does not request that the promissory note be dissolved. In


particular, Plaintiff requests that the judgment preserve his rights under the option

agreement. (14-1, at p. 9)


          B. Procedural History

      Plaintiff filed his Complaint on May 6, 2020. (Doc. 1) Each Defendant was sent

a Notice of Lawsuit and Request to Waive Service of a Summons by Federal Express,


along with a request to sign and return a Waiver of the Service of Summons form.


While Minor appeared to receive the forms, (Doc. 9-4), he never responded to them.


Defendant PMMRs forms were returned as undeliverable. Id. On May 29, 2020 and

June 8, 2020, Plaintiff requested the Clerk to issue summonses to both Defendants

(Doc. 4, Doc. 7). On June 2, 2020 and June 11, 2020 the summonses and the copy of


the Complaint were served by Federal Express on both Defendants. (Doc. 9-6, 9-8).


Defendants once again failed to respond.


      On July 6, 2020, Plaintiff moved for entry of default by the Clerk. (Doc. 9,

Doc. 10). On July 7, 2020, the Clerk entered defaults against each Defendant.

(Doc. 12, Doc. 13). Despite notice of the entry of default sent by the Clerk to each

Defendant, neither lias responded or filed responsive pleadings.


      On August 7, 2020, Plaintiff moved for entry of default judgment. (Doc. 14).

II. STANDARD OF REVIEW

      Rule 55 of the Federal Rules of Civil Procedure sets forth certain conditions

under which default may be entered against a party, as well as the procedure by


which a party may seek the entry of default judgment. The United States Court of

Appeals for the Fifth Circuit has adopted a three-step process for the entry of default

                                            3
        Case 3:20-cv-00281-BAJ-EWD          Document 16     12/11/20 Page 4 of 12




judgment. See New York Life Ins. Co. v. Brown, 84 F.3d 137, 141 (5th Cir. 1996). First,


a default occurs when a party "has failed to plead or otherwise defend" against an


action. Fed. R. Civ. P. 55(a). Next, an entry of default must be entered by the clerk


when the default is shown by affidavit or otherwise." See id.; New York Life, 84 F. 3d

at 141. Third, a party may apply to the Court for a default judgment after an entry of

default. Fed. R. Civ. P. 55(b); New York Life, 84 F.3d at 141.

       After a party files for a default judgment, Courts must apply a two-part process

to determine whether a default judgment should be entered. First, the Court must

ascertain if default judgment is procedurally justified. Lindsey v, Prive Corp.,

161 F.3d 886, 893 (5th Cir. 1998). Several factors are relevant to this inquiry,

including: (1) whether there are material issues of fact; (2) whether there has been

substantial prejudice; (3) whether the grounds for default have been clearly

established; (4) whether the default was caused by excusable neglect or good-faith

mistake; (5) the harshness of the default judgment; and (6) whether the Court would

think itself obliged to set aside the default on a motion by Defendant. Id. Default

judgments are disfavored due to a strong policy in favor of decisions on the merits


and against resolution of cases through default judgments. Id. Default judgments are

available only when the adversary process has been halted because of an essentially


um'esponsive party. Sun Baizk of Ocala u. Pelican Homestead &, Sav. Ass'n,


874 F.2d 274, 276 (5th Cir. 1989) (citation omitted).

       Second, the Court must determine whether the plaintiffs complaint

sufficiently sets forth facts establishing that it is entitled to relief. Nishimatsu Constr.



                                             4
       Case 3:20-cv-00281-BAJ-EWD         Document 16     12/11/20 Page 5 of 12




Co. v. Houston Nat'l Bank, 515 F.2d 1200, 1206 (5th Cir. 1975); Hamdan u. Tiger

Bros. Food Mart, Inc., No. CV 15-00412, 2016 WL 1192679, at A'2 (M.D. La.


Mar. 22, 2016). A default judgment may be supported by "well-pleaded allegations,

assumed to be true." Id. (citing Thomson v. Wooster, 114 U.S. 104, 5 (1885)). The


Defendant, however, is not held to admit facts that are not well-pleaded or admit to


conclusions of law. Id.


       Once the Court establishes that default judgment is justified, the Court must

determine what form of relief Plaintiff should receive. United States v. 1998

Freightliner Vm #: 1FUYCZYB3WP886986, 548 F.Supp.2d 381, 384 (W.D. Tex.

2008). A defaulting defendant concedes the truth of the allegations of the Complaint

concerning defendant's liability, but not damages." Ins, Co. of the W. L>. H & G


Contractors, Inc., 2011 WL 4738197, *4 (S.D. Tex., Oct. 5, 2011). Generally, "damages


are not to be awarded without a hearing or a demonstration by detailed affidavits

establishing the necessary facts. J & J Sports Prods, v. Morelia Mexican Rest., Inc.,


126 F. Supp. 3d 809, 814; See also United Artists Corp. v. Freeman, 605 F.2d 854, 857

(5th Cir. 1979). However, no hearing is required when the amount claimed is a


liquidated sum or one capable of mathematical calculation." James y. Frame,


6 F.3d 307, 310 (5th Cir. 1993).

III. ANALYSIS

          A. Wbether Default Judgment is Procedurally Justified

      The Court must first decide whether the entry of default judgment is

procedurally justified by considering the Lindsey factors. First, there are no issues of

material fact. Plaintiff loaned Defendants a specific sum of money, to be paid back
       Case 3:20-cv-00281-BAJ-EWD        Document 16     12/11/20 Page 6 of 12




under conditions laid out in a contract. Defendants failed to adhere to the contract


and failed to pay off the loan. Second, there has been substantial prejudice, as


Defendants have deprived Plaintiff of the money he is owed for over two years, despite

repeated attempts to collect the debt. Third, the grounds for default are clearly

established as, despite receipt of multiple summonses and notice of suits, Defendants


have failed to respond. Fourth, there is no indication that the default was caused by

excusable neglect or a good-faith mistake. Fifth, default judgment is not overly harsh

in this case, as the terms of the contract Defendants signed were clear and


unambiguous, Defendants failure to appear or otherwise defend their nonpayment


mitigates the harshness of the default judgment. Sixth, and finally, there has been

no information presented that demonstrates to the Court that it would be obliged to

set aside default on a motion by Defendant.


      Therefore, the Court finds that the six Lindsey factors weigh in favor of default.

          B. Whether Plaintiffs Complaint Establishes a Viable Claim for
             Relief

      A default judgment must be supported by well-pleaded allegations and must

have a sufficient basis in the pleadings." Wooten v. McDonald Transit Assocs., Inc.,


788 F.3d 490, 498 (5th Cir. 2015) (citing Nishimatsu Construction Co. v. Houston

National Bank, 515 F.2d 1200, 1206 (5th Cir. 1975)). Pleading requirements for a

default judgment are similar to those governed by Rule 8. Wooten, 788 F.3d at 498.

Rule 8 requires a short and plain statement of the claim showing that the pleader is

entitled to relief." Fed. R. Civ. P. 8(a)(2). The primary purpose of Rule 8(a)(2) is to
       Case 3:20-cv-00281-BAJ-EWD          Document 16     12/11/20 Page 7 of 12




"give the defendant fair notice of what the plaintiffs claim is and the grounds upon

which it rests." Conley v. Gibson, 355 U.S. 41, 47 (1957).


       Plaintiff alleges breach of contract due to Defendants failure to make

payments on the promissory note. Jurisdiction is based on diversity, so the Court


applies the substantive law of the forum, Louisiana. See Boyett v. Redland Ins. Co.,


741 F.3d 604, 607 (5th Cir. 2014) (citing Erie RR Co. v. Tompkins, 304 U.S. 64

(1938)). Because Louisiana choice-of-law rules are substantive, they apply here. See


Weber v. PACT XPP Tech., AG, 811 F.3d 758, 770 (5th Cir. 2016) (citing Klaxon Co.

v. Stentor Elec. Mfg. Co., 313 U.S. 487, 496-97 (1941)). Louisiana's choice-of-law rules


require the Court to honor a contractual clioice-of-law provision, except to the extent


the law chosen contravenes the public policy of the state whose law would otherwise


apply. La. Civ. Code art. 3540.


      The promissory note expressly provides that it is governed by Louisiana law.


(Doc. 1-1, the "Promissory Note", at ^[ k). To recover for breach of contract under


Louisiana law, the Plaintiff must demonstrate: (1) the obligor s undertaking of an

obligation to perform; (2) the obligor failed to perform the obligation (i.e. breach); and

(3) the breach resulted in damages to the obligee. Regions Bank u. C.H.W.


Restaurant, LLC, No. CV 17-8708, 2018 WL 3136003, at M (E.D.La. June 27, 2018)

(citations omitted).

      PMMR and Bill Minor agreed to borrow $150,000 from Plaintiff to pay for

various business expenses related to the development of their Orykta property in


Nevada.Id. at p. 1. At the time of the agreement's signing, Minor was the President




                                            7
       Case 3:20-cv-00281-BAJ-EWD           Document 16   12/11/20 Page 8 of 12




and Director of PMMR. Id. at 3. PMMR and Bill Minor in his personal capacity

 unconditionally agree [d] and promise [d] to pay to the order of Rodney

Shoemann. . . the principal sum of One Hundred Fifty Thousand Dollars & 00/1000

Cents ($150,000) (the 'Principal Indebtedness'), together with interest on the

outstanding Principle Indebtedness. . . at the Interest Rate defined [by the

Promissory Note]. Id. at p. 1. The interest rate was set at five percent per annum.


Id.


      The maturity date of the debt was March 23, 2018. Id. at ^ a. Defendants

agreed to pay the Principal Indebtedness, along with any interest on the loan, on the

maturity date. Id. at ^[ b. Defendants also agreed that if the loan was placed in the

hands of an attorney for collection, by suit or otherwise to enforce its collection, they


would pay any and all costs of collection. Id at ^ i. In addition to any relevant

collection fees, in the event of default the Defendants agreed to "pay a one-time only


default fee often percent of the total amount due Q on the maturity date, including

principal and interest. Id. at ^[ e. Following default, Defendants agreed that the per

annum interest rate would be increased to the highest amount legally allowed

under Louisiana law. Id. La. R.S. 9:3509, which governs interest on commercial and


business loans, permits a lender to prospectively increase the simple interest rate of


commercial loans with a principal balance of less than $250,000 to the greater of

eighteen percent or three percentage points over the original contract rate in effect


prior to default. La. R.S. 9:3509B(1)(A).
        Case 3:20-cv-00281-BAJ-EWD             Document 16       12/11/20 Page 9 of 12




       Defendants failed to make any payments and defaulted on the loan obligation.

This caused damage to the Plaintiff. Plaintiffs Complaint adequately pleaded the

facts above in order to establish a breach of contract claim. Despite Plaintiffs best

efforts, Defendants failed to respond. Defendants were put on notice of the


consequences in the event of a default in their promissory note when the Plaintiff

initially filed a Complaint against them, when the Court issued summons against

them, and again when an entry of default was entered against them by the Clerk. To


date, Defendants have failed to make payments. Considering these facts, Plaintiff has

established a viable claim for relief.

           C. Calculation of Damages

       Plaintiff requested judgment against Defendants, jointly and severally, for: (1)

the $150,000 principal and any accompanying interest; (2) the default fee of 10% of

the loan amount, including interest; (3) reasonable attorney's fees, and; (4) all costs

incurred by Plaintiff in collection of the promissory note. Plaintiff has provided an

affidavit demonstrating the amount owed, as well as an affidavit from his attorney

detailing the fees he charged for working on this action. (Doc. 14-3; Doc. 14-4).


       The calculation of the amount owed is a simple one. Defendants borrowed


$150,000 from Plaintiff, at a five percent annual simple interest rate. Five percent of

$150,000 is $7,500. There are 365 days in a typical year, and 175 days1 elapsed

between when the loan began to collect interest on September 29, 2017 and the




1 Schoemann's affidavit erroneously states that there are 176 days in between September 29, 2017
and March 23, 2018.

                                                9
        Case 3:20-cv-00281-BAJ-EWD                Document 16         12/11/20 Page 10 of 12




maturity date, resulting in a total interest accumulated of $3,595.89. Thus, the total


amount due on the maturity date was $153,595.89.


        Because this sum was not paid on the maturity date, Defendants are subject


to a default fee2 often percent of the total amount owed on March 23, 2019, including

interest. This fee, which was due on March 24, 2018, amounted to $15,359.59.


Therefore, the total amount due on March 24, 2018 was $168,955.48.

        Following further nonpayment, the loan's interest rate increased to eighteen


percent, the maximum amount permitted by Louisiana law.3 For the first year of


nonpayment, March 24, 2018 to March 23, 2019, the loan accrued $30,328.67 in

interest, leading to a total loan sum of $199,284.15. For the second year of


nonpayment, March 24, 2019 to March 23, 2020, the loan accrued $36,881.60 of

interest, leading to a total sum owed of $236,165.75.4 The loan continues to accrue


interest at a rate of 18% per annum, or $116.02 per day of nonpayment since March


24, 2020.

        Attorney s fees are warranted in this case, because the parties agreed in the


contract that Defendants would be liable for attorney's fees if the matter went to


collection.5 The attorneys in this matter have charged $11,114.38 for their services.




2 Stipulated damages are permissible under Louisiana law. See La. Civ. Code art. 2005. Stipulated
damages may not be modified by the Court unless "they are so manifestly unreasonable as to be
contrary to public policy. La. Civ. Code art. 2012. An obligee may demand both stipulated damages
and performance when the damages have been stipulated for delay. La. Civ. Code art. 2007.
3 See LA Rev. Stat. § 9:3509B(l)(a).
4 Schoemann's affidavit erroneously states that there were 366 days from March 24, 2019 to March
23, 2020. In fact, there are 366 days in between March 24, 2019 and March 24, 2020 as 2020 is a leap
year.
5 "If the parties, by written contract, have expressly agreed that the obligor shall also be liable for the
obligee's attorney fees in a fixed or determinable amount, the obligee is entitled to that amount as
well." La. Civ. Code. art. 2000.


                                                    10
       Case 3:20-cv-00281-BAJ-EWD         Document 16     12/11/20 Page 11 of 12




(Doc. 14-4). Thus, Defendants are liable to Plaintiff, jointly and severally, for

$277,677.57.

          D. The Option Agreement

       Plaintiff seeks damages for breach of contract but asks that the Court uphold

the Option Agreement attached as Attachment A to the promissory note. There is no

express dissolution or termination provision in the promissory note. Under Louisiana


law, when an obligor fails to perform under a contract, the obligee has the right—but


not the obligation—to "the judicial dissolution of the contract or, according to the

circumstances, to regard the contract as dissolved." La. Civ. Code art. 2013. As


Plaintiff has chosen not to avail himself of judicial dissolution, and indeed specifically

calls for the contract not to be dissolved, the rights under the Option Agreement

signed by all parties shall remain.

IV. Conclusion

      Accordingly,

      IT IS ORDERED that Plaintiffs Motion for Entry of Entry of Default

Judgment (Doc. 14) is GRANTED.

      IT IS FURTHER ORDERED that Defendants, jointly and severally, are

liable to Plaintiff for $277,677.57, which constitutes the loan principal, the

accompanying interest, and attorney s fees.




                                           11
      Case 3:20-cv-00281-BAJ-EWD       Document 16   12/11/20 Page 12 of 12




      IT IS FURTHER ORDERED that postjudgment interest at the rate provided

by 28 U.S.C. § 1961, which shall be computed daily and compounded annually until

this Judgment has been paid in full.

      A separate judgment will be issued.




                         Baton Rouge, Louisiana, this / u day of December, 2020



                                                                   J

                                       JUDGE BRIAN A^JA^KSON
                                       UNITED STATES DISTRICT COURT
                                       MIDDLE DISTRICT OF LOUISIANA




                                        12
